NUMBER 13-13-00213-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CAMERON COUNTY,                                                             Appellant,

                                           v.

JANSEN INTERNATIONAL, L. L. C.,                                              Appellee.


                      On appeal from 445th District Court
                          of Cameron County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Cameron County, has filed an “Agreed Motion for Voluntary Dismissal

of Appeal.”   According to the motion, appellant and appellee, Jansen International,

L.L.C., have settled and compromised all claims and controversies between them, and

they request that the Court dismiss this appeal and permit any proceedings that might be

required to effectuate the settlement agreement to be addressed by the trial court.
       The voluntary dismissal of civil appeals is governed by Texas Rule of Appellate

Procedure 42.1. See TEX. R. APP. P. 42.1. Under Rule 42.1(a), an appeal may be

dismissed on a motion by the appellant, in which case “the court may dismiss the appeal

or affirm the appealed judgment or order unless disposition would prevent a party from

seeking relief to which it would otherwise be entitled.” See id. R. 42.1(a)(1). In contrast,

an appeal may be dismissed by agreement signed by the parties or their attorneys and

filed with the clerk, in which case the court may: (1) render judgment effectuating the

parties’ agreements; (2) set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court for rendition of judgment in accordance with their

agreements; or (3) abate the appeal and permit proceedings in the trial court to effectuate

the agreement. See id. R. 42.1(a)(2).

       The Court, having examined and fully considered the agreed motion filed by the

parties herein, is of the opinion that it should be and is GRANTED. We SET ASIDE the

trial court’s judgment without regard to the merits and REMAND the case to the trial court

for rendition of judgment in accordance with the agreement of the parties. See id. R.

42.1(a)(2)(B. The joint motion is silent regarding the assessment of costs for the appeal,

so the costs will be taxed against appellant. See id. R. 42.1(d).

                                                               PER CURIAM

Delivered and filed the
3rd day of October, 2013.




                                             2